[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Mars Urban Solutions, L.L.C. v. Cuyahoga Cty. Fiscal Officer, Slip Opinion No. 2018-
Ohio-4668.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4668
  THE STATE EX REL. MARS URBAN SOLUTIONS, L.L.C., ET AL., v. CUYAHOGA
                            COUNTY FISCAL OFFICER ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. Mars Urban Solutions, L.L.C. v. Cuyahoga Cty.
                 Fiscal Officer, Slip Opinion No. 2018-Ohio-4668.]
Mandamus—Writ of mandamus sought to compel county fiscal officer and board
        of revision to comply with BTA judgment—County offices complied with
        decision for the applicable years—Writ denied.
   (No. 2017-0442—Submitted April 10, 2018—Decided November 21, 2018.)
                                       IN MANDAMUS.
                                     _______________
        Per Curiam.
        {¶ 1} In this original action, relators, Mars Urban Solutions, L.L.C. (“Mars
Urban”), and Michael Majeski,1 seek a writ of mandamus to compel respondents
Cuyahoga County fiscal officer and Cuyahoga County Board of Revision (“BOR”)


1. Michael Majeski is an officer, member, and/or counsel of Mars Urban Solutions, L.L.C.
                               SUPREME COURT OF OHIO




to comply with a judgment of the Ohio Board of Tax Appeals (“BTA”) that reduced
the 2010 value of a property that Majeski owned and later conveyed to Mars Urban.
Because 2012 was the first year of a new sexennium—and any dispute that relators
had pertaining to the property value for any year beyond 2011 should have been
filed as a new and separate claim for each year—and because the fiscal officer and
the BOR submitted evidence sufficient to establish that both entities complied with
the BTA’s judgment at issue for tax years 2010 and 2011, we deny the writ.
                                       Background
        {¶ 2} On July 1, 2008, Majeski purchased 888 Clarence Avenue, located in
Cleveland, Ohio, for $9,501. Majeski filed tax-valuation complaints regarding the
property for tax years 2008, 2009, and 2010, seeking a reduction in the value of the
property. The BOR reduced the tax value of the property for tax years 2008 and
2009. Majeski did not appeal those determinations.
        {¶ 3} With regard to tax year 2010, the BOR retained the fiscal officer’s
value of $92,800, and Majeski appealed the BOR’s decision to the BTA. In a March
7, 2014 order, the BTA determined that the subject property was “transferred
among apparently unrelated parties in July 2008 for $9,501,” and that therefore “the
transaction was both recent and arm’s-length and the best indication of the subject’s
value as of [the] tax lien date.” Consequently, the BTA held that as of January 1,
2010, the property’s true value was $9,500.2
        {¶ 4} On March 31, 2017, relators commenced this original action for a writ
of mandamus against the fiscal officer, the BOR, and the BTA. The fiscal officer
and the BOR filed a joint motion to dismiss the complaint, and the BTA filed a
separate motion to dismiss the claims against it. On May 4, 2017, relators dismissed
their claims pertaining to the BTA. On December 20, 2017, we denied as moot the


2. On December 24, 2014, Majeski conveyed the property to Mars by deed. Cuyahoga County
Fiscal Officer, https://recorder.cuyahogacounty.us/searchs/Docindex.aspx (accessed October 8,
2018).




                                             2
                                      January Term, 2018




BTA’s motion, granted an alternative writ as to relators’ fourth claim for relief,3
and dismissed the remaining claims. 151 Ohio St.3d 1470, 2017-Ohio-9111, 87
N.E.3d 1269. Subsequently, the BOR and the fiscal officer filed evidence.4
                                        Legal Analysis
         {¶ 5} The only issues that remain to be decided in this case are (1) whether
the fiscal officer and the BOR complied with the BTA’s judgment decreasing the
2010 true value of the property at issue to $9,500 and (2) whether the $9,500 value
carries over to tax years subsequent to 2011, particularly beyond the 2012 sexennial
reassessment.
         {¶ 6} To be entitled to a writ of mandamus, a relator must demonstrate (1)
a clear legal right to the requested relief, (2) a corresponding clear legal duty on the
part of the respondent to provide it, and (3) the lack of an adequate remedy in the
ordinary course of law. State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-
Ohio-69, 960 N.E.2d 452, ¶ 6.               A relator in a mandamus case must prove
entitlement to the writ by clear and convincing evidence. State ex rel. Doner v.
Zody, 130 Ohio St.3d 446, 2011-Ohio-6117, 958 N.E.2d 1235, paragraph three of
the syllabus.
         {¶ 7} We have observed that “in appeals from boards of revision, the BTA
must determine the taxable value of the property and certify the decision to, inter
alios, the county auditor. When the BTA’s order becomes final, the tax officials,
including the county auditor, must ‘make the changes in their tax lists or other
records which the decision requires.’ ” Columbus Bd. of Edn. v. Franklin Cty. Bd.
of Revision, 87 Ohio St.3d 305, 307, 720 N.E.2d 517 (1999), quoting R.C.



3. Relators’ fourth claim for relief alleges that the fiscal officer and the BOR have failed to abide
by the BTA’s March 7, 2014 judgment and have failed to take the appropriate actions to effectuate
the order.
4. Relators did not file any evidence as directed by this court’s December 20, 2017 entry, and we
will not consider as evidence the documents that were included in the appendices to their merit and
reply briefs, because the appendices do not comply with S.Ct.Prac.R. 16.02(B)(5).




                                                 3
                             SUPREME COURT OF OHIO




5717.03(F). Thus, the fiscal officer and the BOR each have a clear statutory duty
to “make the changes in their tax lists or other records which the [BTA’s] decision
requires.” R.C. 5717.03(F). To obtain the requested relief, relators must prove that
the fiscal officer and/or the BOR failed to change the relevant records to reflect the
BTA’s order pertaining to the true value of the property for the germane years and
that relators did not have an adequate remedy in the ordinary course of the law for
any dispute as to respondents’ application of the BTA’s judgment.
       {¶ 8} The BTA’s order specified that the reduced value applied “as of
January 1, 2010.” The fiscal officer and the BOR assert that when each office
received the BTA’s order, employees from each office updated the applicable tax
documents to reflect the reduced value and either processed a credit or issued a
refund to Majeski.
       {¶ 9} Shelly Davis, the BOR’s administrator, serves as the BOR records
custodian. Davis reviewed the BOR’s records and attested that as to tax year 2010,
the BOR initially “retained the fiscal officer’s value.” She added that upon
receiving the BTA’s decision regarding the 2010 value, the BOR “sent
documentation to the RPD [Real Property Department] in order that the decision
could be processed and reflected on the Fiscal Officer’s records, and the Treasurer’s
tax duplicate.” As evidentiary support for Davis’s statements, the fiscal officer and
the BOR submitted a copy of a “screen shot[] from the BOR’s Legacy Application
evidencing the filing” of relators’ complaint regarding the 2010 tax year. The
document indicates that the BOR valued the property at $9,500 for tax year 2010.
       {¶ 10} Marian Mihu, the supervisor of the RPD at the fiscal office, is the
custodian of the RPD’s records. She attested that the “RPD is charged with the
duty of processing value [sic] real estate tax value decisions made by the [BOR]
* * * and other tribunals” and that she personally processes value decisions and
supervises the RPD employees who are charged with processing the tribunals’
value decisions. Mihu averred that as to tax year 2010, “[o]nce the BOR released




                                          4
                                 January Term, 2018




to the RPD the documentation evidencing the BTA’s [March 7, 2014] decision, the
RPD processed the decision in order that it be reflected within the records of the
Fiscal Officer.” Mihu’s affidavit, which was submitted with documentation that
had been attached and explained by Mihu, certified that the fiscal officer credited
and refunded Majeski the amounts to which he was due. And relators have not
submitted evidence to the contrary.
       {¶ 11} Mihu’s affidavit also establishes that in Cuyahoga County, “[t]ax
year 2009 was the first year of a triennial update year, which triennium
encompasses tax years 2009, 2010, and 2011.” See AERC Saw Mill Village, Inc. v.
Franklin Cty. Bd. of Revision, 127 Ohio St.3d 44, 2010-Ohio-4468, 936 N.E.2d
472, ¶ 19 (“As the county’s tax assessor, the county auditor is required to value and
assess property tax against the taxable property in the county. R.C. 5713.01(B) and
5713.03. Specifically, the auditor must reappraise property values once every six
years and update the values at the interim three-year point”). In AERC, we
confirmed that “[t]ypically, the auditor does carry over the value from the first year
of a triennium to the next year, unless some event that [sic] triggers a need to change
the valuation.” Id. at ¶ 32. We also observed that “R.C. 5715.19(D) establishes
[that] the figure the auditor uses when carrying forward a previous year’s value is
the value as redetermined through the proceedings conducted on a valuation
complaint.” Id. Thus, AERC affirms that when a subject property’s value is
reduced in the middle of a triennium update, the reduced value carries forward until
the end of that triennium, and at the start of the next sexennial valuation, the auditor
must reappraise the property and determine a new value going forward.
       {¶ 12} The BTA’s order reduced the property’s value for tax year 2010.
The reduced value also applied to tax year 2011, which was the final year of that
triennium. Relators argue that the $9,500 value should apply to subsequent tax
years and that the county has the authority to determine a new value only under
very limited circumstances. But it is “elemental that for purposes of any challenge




                                           5
                             SUPREME COURT OF OHIO




to the valuation of real property, each tax year constitutes a new ‘claim’ or ‘cause
of action,’ such that the determination of value for one tax year does not operate as
res judicata that would bar litigation of value as to the next tax year.” Olmsted Falls
Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 122 Ohio St.3d 134, 2009-Ohio-
2461, 909 N.E.2d 597, ¶ 16, citing R.C. 5715.19(A) and (D). See also AERC at
¶ 32 (“Moreover, that new value can be displaced only by a showing that some
other value is correct”). The BTA’s decision as to the subject property pertained to
tax years 2010 and 2011 and thus does not necessarily carry forward into
subsequent tax years. See AERC at ¶ 22 (“to allow the carryover to displace a new
valuation * * * defeats the purposes of the valuation statutes”). Therefore, relators
have not established that either the fiscal officer or the BOR has failed to execute a
clear legal duty. Moreover, relators had an adequate remedy in the ordinary course
of the law—they should have filed a new claim for each year in which they believed
a valuation error occurred. Consequently, mandamus is not available.
       {¶ 13} In addition, relators have not shown that the fiscal officer or the BOR
has a clear legal duty to apply the BTA’s value to the property when a new
sexennium begins or that the fiscal officer or the BOR has failed to process the
reduced value of the Clarence Avenue property that was ordered by the BTA.
                                                                         Writ denied.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                                _________________
       Michael B. Majeski, pro se and for Mars Urban Solutions, L.L.C.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Mark
Greenfield and Anthony Giunta Jr., Assistant Prosecuting Attorneys, for
respondents Cuyahoga County Fiscal Officer and Cuyahoga County Board of
Revisions.




                                          6
                             January Term, 2018




       Michael DeWine, Attorney General, and Brian R. Honen and Keith O’Korn,
Assistant Attorneys General, for respondent Ohio Board of Tax Appeals.
                             _________________




                                       7